Opinion of the Court, by
Judge Sebastian.
IT appears that the point in issue between the parties is, whether or not the heirs of Charles Beall were of full age at the time the suit was instituted.
Upon the trial of this issue the plaintiff in the court below introduced testimony to prove that part of the children and heirs at law of Charles Beall, deceased, to whom the tract of land in the declaration mentioned was devised, were of full and lawful age; but, it being also proved that a part of the children of the said Beall were not of full age at the time of the commencement of the suit, it seems to this court that the judge erred in directing the jury that the issue was well proved for the plaintiff; because, as the issue extends generally to the heirs of Beall, without designating any particular number of the children by name or otherwise, the proof, as to part of the heirs, does not meet the issue.
Therefore, judgment reversed with costs.